Citation Nr: 1112199	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  09-03 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial compensable rating for acne.  

2.  Entitlement to service connection for dermatofibroma of the bilateral lower extremities.  

3.  Entitlement to service connection for cystitis.  

4.  Entitlement to service connection for allergic rhinitis, rhinoconjunctivitis, and several antibiotic allergies (claimed as allergies).  


ATTORNEY FOR THE BOARD

M. Tenner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1977 to March 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision rendered by the Detroit, Michigan Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled to testify at a hearing before a Veterans Law Judge in July 2010.  She failed to report as scheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2009).

The issue of service connection for cystitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has episodic acne primarily affecting her lower face and chin.  Deep acne or scarring is not shown.  

2.  The Veteran has dermatofibromas on the bilateral lower extremities.  Such was not shown during service or for many years thereafter and the weight of the evidence is against a finding of an association between dermatofibromas and service.  

3.  A disability manifested by allergic rhinitis, rhinoconjuctivitis, and several antibiotic allergies was not shown during service or for many years thereafter and the weight of the evidence is against a finding of an association between allergies and service.  



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for acne vulgaris are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.118, Diagnostic Code 7828 (effective prior to October 23, 2008).  

2.  The criteria for service connection for dermatofibroma of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for allergic rhinitis, rhinoconjunctivitis, and several antibiotic allergies have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide and (3) that the claimant is expected to provide. 

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Prior to initial adjudication of the Veteran's claims, she was sent a letter dated in April 2007 that satisfied the duty to notify provisions regarding service connection claims.   

As it pertains to the initial rating claim for acne, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

The Board also concludes VA's duty to assist has been satisfied.  Available service treatment records are in the file.  The Veteran identified private medical records and records were obtained from several doctors.  VA received responses that records from Dr. B and Good Samaritan Hospital had been destroyed.  The Veteran was advised of the unavailability of these records.  She has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).  The Veteran was provided a VA examination in January 2008.  

Concerning this examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The January 2008 VA examination addressed the claims concerning acne and dermatofibroma.  The report of the examination reflects that the examiner reviewed the Veteran's claims file, to include her service treatment records and past medical history.  The examiner recorded her current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

No examination was provided regarding the claim for service connection for allergies, however, none is required.  As discussed in greater detail herein, allergies were not shown during service and were not first manifested until many years following discharge from service.  As there is no indication that allergies are due to service, a VA examination is not required.  

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Laws Relating To Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. T he Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Here, service connection was granted for acne, rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7828 (acne).

The regulations for evaluating disorders of the skin were changed effective October 23, 2008, but only apply to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 - 54712 (September 23, 2008).  As the Veteran filed her claim in 2007, the revised regulations do not apply to the Veteran's claim.  In any event, Diagnostic Code 7828 remained unchanged after the revision.

Under Diagnostic Code 7828, a 0 percent evaluation is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent evaluation is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (Diagnostic Code's 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.  

Here, the Veteran underwent a VA examination in January 2008.  The Veteran reported that the frequency of acne was from monthly to every few months.  It was characterized by cysts on the chin that become red and sore.  On physical examination, the acne was not active, however, the examiner noted that it involved less than 40 percent of the face and neck area.  A photograph of the face was taken and is associated with the claims file.  It does not appear to show any significant acne.  

These examination findings clearly do not support the assignment of a 10 percent rating or higher under Diagnostic Code 7828.  There was no deep acne found and the acne affected less than 40 percent of the face and neck.  Moreover, there were no reports of facial disfigurement and no clinical findings of any associated scarring.  On the contrary, the January 2008 VA examiner specifically noted that the acne was not disabling and the Veteran manifested no disfigurement as a result of this condition.  

The Board is aware of the Court's decision in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, like this one, concerned the evaluation of a service-connected disorder which fluctuated in its degree of disability, that is, a skin disorder which had "active and inactive stages" or was subject to remission and recurrence.  The Court remanded that case for the VA to schedule the Veteran for an examination during an "active" stage or during an outbreak of the skin disorder.  Ardison, at 408; see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992)   [holding that "it is the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks that must be addressed."].  

Here, the Board has reviewed the supplied private outpatient treatment records for evidence as to the severity of the service-connected disability.  They can be used to show treatment during an active phase or document flare-ups of the skin condition.  Unfortunately, they do not serve to substantiate the claim.  For instance, while there is a statement from a doctor noting treatment for acne, he does not address the severity of the condition and was unable to provide any treatment records.  See August 2007 statement from Dr. H. M. B. indicating that he treated the Veteran for acne vulgaris from September 2000 to January 2002.  He was unable to retrieve copies of her charts but stated that he provided an antibiotic as treatment.  The remaining private treatment records pertain to treatment for urinary or vaginal disorders and do not support the claim.  

The Veteran's own statements as to the severity of the disorder are also not dispositive.  For instance, in her notice of disagreement, she reports that she takes antibiotics for the acne for painful and swollen cysts.  However, as noted, there are no contemporaneous records documenting such treatment with antibiotics.  In a September 2008 statement she reports that she breaks out approximately every 8 weeks or so.  She indicates that she "has been taking pictures" of the condition.  However, she has not provided any recent photographs.  Photographs of record do not appear to show deep acne or scarring.  Finally, on her VA Form 9, she states that, when active, acne covers approximately 20 percent of her face.  She also reports that she has scarring under her chin.  While the Board does not doubt that the Veteran has episodic acne, it has not been shown, however, to result in deep acne nor is there objective evidence of facial scarring as contemplated by a compensable evaluation.  As such, even after considering of the Veteran's lay contentions, the criteria for an initial 10 percent rating for acne are not met.  

For the reasons discussed above, the evidence does not more closely approximate the criteria for a compensable rating, and the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board observes that VA regulations provide for an extraschedular disability rating when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, the record reflects that the Veteran has not required frequent hospitalizations for her service connected acne.  Moreover, the manifestations of the disability are consistent with those contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

There are no distinct periods during the appeal period during which disability would warrant a higher rating.  As the preponderance of the evidence is against the claim; therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Service Connection Claims 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Here, the Veteran seeks service connection for a disability manifested by dermatofibroma of the bilateral lower extremities and for allergic rhinitis, rhinoconjunctivitis, and several antibiotic allergies, all initially claimed as "allergies."  In a statement submitted in March 2007, the Veteran reported that she was given a shot of "adenovirus 4+7" during basic training.  She believes that a current breathing problem, manifested by allergies and a skin condition are related to the shot given during service.  

The Board has reviewed the evidence of record, but finds that the preponderance of the evidence is against the claims.  First, although the service records do show various immunizations, they do not contain evidence that the Veteran suffered from any reaction to the shots.  

In addition, while the service records show treatment for superficial phlebitis and varicosities of the veins on the right thigh, they do not show symptoms or treatment for a skin condition to the lower extremities.  The service treatment records do not show any complaints or treatment for allergies.  In addition, her discharge examination in March 1978 included a normal skin examination.  Other than fibrocystic changes noted in her breasts, examination of the lungs and sinuses were normal.  

Moreover, the contemporaneous treatment records do not show that any skin condition of the bilateral lower extremities or allergy condition is related to active service.  First, as to the skin condition, during the VA examination in January 2008, the Veteran described the appearance of spots on her legs for only the "last several years."  Thus, the Board finds it significant that the Veteran does not report continuity of symptomatology since service.  In addition, while the VA examination found small non-symptomatic papules on the lower legs consistent with dermatofibromas, he opined that such "was not caused by or a result of skin conditions that occurred while in the service."  In support of his opinion, he reasoned that there was no known cause for dermatofibrosis and there was no link to acne that was diagnosed during service.  The Board finds that this evidence constitutes the most probative evidence as to the etiology of the skin condition.  There is no competent medical evidence to the contrary.  

As to the allergy condition, the contemporaneous medical evidence shows that the Veteran has perennial allergic rhinoconjunctivitis with a seasonal exacerbation in the fall.  There are also records of treatment for asthma, and drug allergies to Penicillin, Sulfa, and Tetracycline that result in urticaria and shortness of breath.  However, there is no competent evidence relating the current conditions to service, however.  Rather, the evidence indicates that the conditions had their onset following discharge from service.  For instance, a July 2004 treatment record from Shoreline Allergy, notes a history of allergies for the "past 17 years."  Mild asthma was a concern for the "past three years."  

The Veteran has not described continuity of symptomatology since service.  Rather, she only offers her unsubstantiated conclusion that the conditions are due to receiving immunizations during service.  While she has submitted an article detailing possible side effects of adenovirus immunizations, again, there is no evidence during service that she had any reaction to the shots.  

To the extent that the Veteran contends that her current dermatofibroma and allergies are related to military service, the Board notes that the Veteran, while entirely competent to report her symptoms both current and past, has presented no clinical evidence or medical opinion that these disabilities are etiologically related to active service.  In the absence of evidence indicating that the Veteran has the medical knowledge or training requisite for the rendering of clinical opinions, the Board must find that she is not competent to make a medical opinion regarding the etiology of these disabilities.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Moreover, to the extent that the Veteran may assert that her dermatofibroma and allergies were initially manifested during service and have continued since service, the Board finds her contentions are not credible in light of the service treatment records failing to show treatment for these conditions and the statements made in connection with post service treatment evidencing a postservice onset of symptoms attributable to these disabilities.   

In sum, after considering all of the evidence of record, including the lay statements of record, the Board finds that the preponderance of the evidence is against the claims, and, accordingly, they must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  


ORDER

An initial compensable rating for acne is denied.  

Entitlement to service connection for dermatofibroma is denied.  

Entitlement to service connection for allergic rhinitis, rhinoconjunctivitis, and several antibiotic allergies is denied.  


REMAND

The Board finds that additional development is warranted prior to rendering a decision on the claim for service connection for cystitis.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, at 83 (2006).  

Here, there are numerous current treatment records showing treatment for urethritis and irrative voiding symptoms.  Hence, there is evidence of a current disability.  A review of her service treatment records reveals both pre-service and in-service treatment for a urethral disability.  For instance, October and November 1975 records from Grand Rapids Osteopathic Hospital note treatment for pelvic adhesions.  In April 1976, she underwent treatment for a left tubo-ovarian mass.  During her service entrance examination in November 1976, the examiner noted the history of cyst removal.  The report noted that she was currently asymptomatic.  During service, in May 1977, she was seen with complaints of left lower quadrant pain before and after urinating and vaginal discharge.  The impression was rule out urinary tract infection.  In June 1977, she was seen with complaints of recurrent pelvic pain.  The impression was an ovarian cyst.  Later, in 1978, she was treated for complaints of frequent urination.   Finally, during her service discharge examination in March 1978, she reported a history of cysts.  A pelvic examination was normal.  

The unresolved medical question is whether the current urethritis disability is related to service or whether a preexisting disability was aggravated beyond the normal course of the disease during service.  As resolution of this matter requires clarification by a medical professional, the Board finds that a remand for a VA examination is required.  

Accordingly, this matter is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination, conducted by an appropriate examiner, to determine the precise nature of her cystitis/urethritis problems.  The examiner should review the entire claims file, he or she must indicate that this was done in his or her report.  The examination should encompass all tests and studies that are necessary to determine whether the Veteran currently has cystitis/urethritis or other chronic urinary tract impairment.  If cystitis/urethritis or another chronic disability of the genitourinary system is diagnosed, the examiner should provide an opinion concerning:  

(a)  Whether it is at least as likely as not (at least 50 percent likely) that the Veteran's urinary symptoms during service either caused, or represented the onset of, this disability.  It should be indicated whether the recurrent infections in service would likely lead to the currently noted disorder.

(b)  Did the Veteran's genitourinary symptoms precede entry into service?  If so, please provide an opinion as to whether such underwent an increase in severity beyond the normal course of the condition.  

The examiner should provide a complete rationale for his or her conclusions.  

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim remaining on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford her the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


